UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________ 

MICHAEL F. RAMSEY,
                                                               DECISION
                                  Plaintiff,                     and
                    v.                                          ORDER

MARK BRADT, S. MICHALEK,
L. CONNERS, OFFICER WAGNER,
G. PRITCHARD, Correctional Officer,                            14-CV-147A(F)
JOHN DOE # 2,
J. KOVACS,
                               Defendants.
______________________________________

APPEARANCES:               MICHAEL F. RAMSEY, Pro Se
                           91-B-2334
                           Sullivan Correctional Facility
                           Box 116
                           Fallsburg, New York 12733-0116

                           LETITIA A. JAMES
                           Attorney General, State of New York
                           Attorney for Defendants
                           JOEL J. TERRAGNOLI
                           Assistant Attorney General, of Counsel
                           Main Place Tower
                           Suite 300A
                           350 Main Street
                           Buffalo, New York 14202


      In this § 1983 pro se prisoner action Plaintiff alleges a First Amendment violation

based on Defendants’ alleged deprivation of Plaintiff’s request for kosher meals and an

Eighth Amendment violation based on Defendants’ failure to provide Plaintiff with a

clean mattress and cell. By papers filed December 21, 2018 (Dkt. 49), Plaintiff moves

for assignment of counsel and an order directing Plaintiff be allowed to be present and

participate in the conduct of Defendants’ deposition of an inmate, Kerrey Huntley, a
non-party whom Plaintiff had identified as a witness to Defendants’ failure to provide a

clean cell and mattress for Plaintiff’s use, specifically that Huntley overhead Plaintiff’s

verbal complaints with respect to Plaintiff’s claim (“Plaintiff’s motion”). By papers filed

January 4, 2019 (Dkt. 50), Defendants oppose Plaintiff’s requests for assignment of

counsel and that Plaintiff be present at the Huntley’s deposition, but do not oppose

Plaintiff’s participation in said deposition by telephone conference call.

       Whether to assign counsel to a prisoner civil rights case is within the court’s

discretion and depends on several factors, Ferrelli v. River Manor Health Care Center,

323 F.3d 196, 203 (2d Cir. 2003), the most pertinent being plaintiff’s likelihood of

success. See Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d Cir. 1989)

(quoting Hodge v. Police Officers, 803 F.2d 58, 61 (2d Cir. 1986)). Here, Plaintiff’s

claim of interference with Plaintiff’s First Amendment religious exercise claim is likely to

turn on whether Plaintiff complied with prison regulations requiring prisoners who wish a

kosher diet provide proper notice to prison officials. See Report and Recommendation

on Defendants’ motion to dismiss (Dkt. 26 at 43-44). Beyond the general statement that

Plaintiff is not trained in legal matters, Dkt. 49. ¶ 8 at 5, Plaintiff provides no other

contentions supporting that assistance of counsel is required to assure this claim may

succeed. Specifically, Plaintiff points to the fact that Plaintiff was arbitrarily removed

from the kosher meal plan in violation of the prison’s own rules on unexcused absences

and that despite Plaintiff’s numerous requests Defendants refused without justification

to reinstate Plaintiff. Dkt. 52 at 3-7. However, these facts may also be asserted by

Plaintiff in opposition to Defendants’ summary judgment without the assistance of

counsel following completion of pending discovery which will conclude July 16, 2019.



                                               2 
 
See Dkt. 43 ¶ 3. Moreover, Plaintiff has demonstrated his ability to successfully

prosecute this action thus far and may again seek appointment of counsel should

Defendants’ anticipated motion for summary judgment prove unsuccessful.

       As to Plaintiff’s Eighth Amendment claim regarding Defendants’ failure to provide

a clean cell and sanitary mattress, the merits of the claim will, as Plaintiff argues, Dkt.

52 at 8, likely turn on questions of credibility with regard to the condition of Plaintiff’s cell

and mattress arguably shown through Plaintiff’s evidence that Defendants eventually

provided Plaintiff with a fresh mattress and opportunity to clean his cell as Plaintiff

claims he previously requested, see Dkt. 52, circumstantial evidence corroborating

Plaintiff’s claim and as such sufficient to defeat summary judgment, see Security Plans,

Inc. v. CUNA Mut. Ins. Soc., 769 F.3d 807, 820 (2d Cir. 2014) (“Credibility

determinations are inappropriate at the summary judgment stage.”) (citing Donnelly v.

Greenburgh Cent. Sch. Dist. No. 7, 691 F.3d 134, 146 (2d Cir. 2012)); see also S.E.C.

v. Dworkin, 1992 WL 178726, at *1 (W.D.N.Y. Apr. 10, 1992) (to defeat summary

judgment, non-moving party need not present direct evidence where circumstantial

evidence is significant), without the need to assign counsel at this time.

       While Plaintiff argues Plaintiff did not in Plaintiff’s motion specify he wished to be

physically present at the Huntley deposition without requiring Plaintiff be transferred to

Huntley’s facility, Dkt. 52 at 9, Plaintiff nevertheless requests participation at the

deposition via video conference. Id. As noted, Defendants do not object to Plaintiff’s

participation telephonically. Dkt. 50 at 7. Thus, it is not necessary for the court to

determine whether Plaintiff should be transferred to Huntley’s prison to enable Plaintiff

to be present at the deposition. Rather, given Defendants do not object to Plaintiff’s



                                                3 
 
participation via telephonic conference call, which should be a sufficiently viable means

to facilitate Plaintiff’s presence and participation in the Huntley deposition, such

permission should be granted. See also 28 U.S.C. § 1997e(f)(1) (“To the extent

practicable, in any action brought with respect to prison conditions in Federal Court

pursuant to Section 1983 of this title . . . by a prisoner confined to any jail, prison, or

other correctional facility, pretrial proceedings in which the prisoner’s participation is

required or permitted shall be conducted by telephone, video conference or other

telecommunications technology without removing the prisoner from the facility in which

the prisoner is confined.”) (underlining added).



                                       CONCLUSION

       Based on the foregoing, Plaintiff’s motion (Dkt. 49) for assignment of counsel is

DENIED without prejudice; Plaintiff’s motion (Dkt. 49) for permission to be present at the

non-party deposition of Kerry Huntley is GRANTED in part and DENIED in part.

Defendants shall make the necessary arrangements for Plaintiff’s participation by

telephonic conference call in the event such deposition is conducted consistent with the

foregoing.

SO ORDERED.
                                                 /s/ Leslie G. Foschio  
                                            ________________________________
                                                     LESLIE G. FOSCHIO
                                            UNITED STATES MAGISTRATE JUDGE
Dated: February 20, 2019
       Buffalo, New York


       Any appeal of this Decision and Order must be taken by filing written objection
       with the Clerk of Court not later than 14 days after service of this Decision and
       Order in accordance with Fed.R.Civ.P. 72(a).

                                               4 
 
